Title: From Thomas Jefferson to Charles Tierlin, 9 March 1808
From: Jefferson, Thomas
To: Tierlin, Charles


                  
                     Sir 
                     
                     Washington Mar. 9. 08.
                  
                  I recieve with great satisfaction the letter of the Viscount de Vergennes and take a sincere interest in whatever had relation to my former venerable acquaintance the Count de Vergennes. on his account therefore, as well as your own, I shall be happy in occasions of being useful to you. on the subject of your letter I have the pleasure to inform you that General Turreau, minister of France is now applying for permission to send a vessel with passengers to France, and another with passengers to the West Indies, which permission will be granted, on the condition that the vessel bear a proper proportion to the number of passengers, so as not to expose an unnecessary number of our seamen to the present risks of the ocean. I presume that your application must be either to the Minister or the Consul of France. I tender you my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               